Title: From Thomas Jefferson to John Paradise, 16 July 1788
From: Jefferson, Thomas
To: Paradise, John


          
            Paris Wednesday evening July 16. 1788.
          
          Will any of your occasions for money, my dear Sir, admit of being put off a few days? Mr. Grand will indeed furnish the 50 Louis you desire, on my order; but it will be on the condition, always understood between him and me, that I repay it punctually the 1st. day of the next month. The 100 Louis he has before furnished you, I repaid him the 1st. day of this month. Since that I have been obliged to get him to remit 80 pounds for me to London, and I have a quarter’s rent which became due yesterday. These anticipations, with current calls, will take the whole of the monthly sum I am authorized to draw, the 1st. day of every month. If any of your calls can be put off to the first week in next month, it will give me another month to provide the reimbursement. If they cannot, I will not let you suffer, but will give you an order for the whole or a part as you shall find indispensable, and will endeavor to find some expedient to reimburse Mr. Grand, without which it would be the last order of mine he would ever pay. Be so good as to write me candidly, my dear Sir, and to be assured of every help my limited means will permit, as well as of the sentiments of sincere esteem with which I am Dear Sir your affectionate friend & servant,
          
            Th: Jefferson
          
        